Judgment unanimously reversed on the law and information dismissed. Memorandum: A defendant may not waive indictment by a Grand Jury and consent to be prosecuted by a superior court information unless a local criminal court has held the defendant for the action of a Grand Jury (NY Const, art I, § 6; CPL 195.10). Here County Court lacks jurisdiction to proceed on the superior court information even though defendant waived indictment and consented to be prosecuted by a superior court information. City Court reduced the felony charges pending against defendant in that court to a misdemeanor and did not hold defendant for the action of a Grand Jury. (Appeal from judgment of Onondaga County Court, Murray, J. — criminal possession of stolen property, second degree.) Present — Doerr, J. P., Boomer, Green, Lawton and Davis, JJ.